DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the claims filed on 08/17/2021. 

Status of the Claims
Claims 2, 10 and 16 are cancelled. Claims 1, 4, 9, 12, 15, and 18 are amended.  Claim 21 is new.  Claims 1, 3 - 9, 11 – 15, and 17 – 21 are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 is acknowledged and being considered by the examiner.
Response to Arguments
The following arguments are in response to Applicant’s Response filed August 17, 2021. 


35 USC § 101:
Applicant's arguments with respect to the previous 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant first argues on pages 9 - 10, that the claims are not directed to a judicial exception of an abstract idea. Applicant recites the limitations of the claim as being directed to a machine implemented method for scheduling efficient returns pickup within a delivery fulfillment schedule and cannot be construed to be “organizing human activity”.  Applicant additionally notes the limitations provide a reduction of the carbon footprint of an ecommerce business which also cannot be construed as “organizing human activity”.  Examiner respectfully 
Applicant next argues, see pages 10 – 11 of Applicant’s Response, that the claims as a whole integrate the judicial exception into a practical application, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Applicant further notes the claims are meaningfully limited in that an additional element implements the exception, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  
Examiner respectfully notes that the 2019 PEG explains that in order to integrate an abstract idea into a practical application the additional elements must implement a judicial 
Applicant next argues that even if the claims are directed to a judicial exception, the claims are eligible under Step 2B as being “significantly more” than the judicial exception.  The 2019 PEG specifically states, examiners should continue to consider in Step 2B whether an additional element or combination of elements: adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present. Since Applicant’s arguments regarding improvements, described on pages 12 – 13 of Applicant’s response, of evaluating a request for return of a purchased and schedules the pickup of the item such that the pickup is within a pre-defined threshold proximity to an already scheduled delivery, which reduces the use of natural 
For the reasons stated above, Examiner finds Applicant’s arguments unpersuasive and respectfully maintains the rejection under U.S.C. 101.  

35 USC § 102:
Applicant’s arguments with respect to claims 1, 3, 6, 7, 9, 11, 15, and 17 under 35 U.S.C. 102 have been considered, but are moot under new grounds of rejection. The Examiner is relying on Luckay (US 20200286021 A1) in order to teach the newly amended limitations of claims 1, 9, and 15.    

35 USC § 103:
Applicant’s arguments with respect to the rejection of claims 4, 5, 8, 12 – 14, 18, 19, and under 35 U.S.C. 103 have been fully considered but are not persuasive. As stated in the arguments above, the examiner is maintaining the rejection for claims 1, 9, and 15. Therefore claims 4, 5, 8, 12-14, and 18-19 remain rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 9 and 15 are independent claims that recite limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  All limitations outside of “one or more computer processors”, “a computer program product”, “one or more computer readable storage media”, “program instructions collectively stored on the one or more computer readable storage media”, and “a computer system” constitute an abstract idea of certain methods of organizing human activity for commercial interactions. 
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because “one or more computer processors”, “a computer program product”, “one or more computer readable storage media”, “program instructions collectively stored on the one or more computer readable storage media”, and “a computer system” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a 
Claims 3 – 8, 11 – 14 and 17 - 21 are dependents of claim 1, 9, and 15, and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  Dependent claims 4, 12, and 18 recite an additional element of a user interface. Similar to the independent claims, simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The remaining dependent claims recite no additional structure that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claims are not patent eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 7, 9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180365644 A1 to Smith (hereafter Smith) in view of US 20200286021 A1 to Luckay (hereafter Luckay).

Claims 1, 9 and 15.  Smith teaches the following limitations of Claim 1,
A method, the method comprising: 
receiving (Smith [0014] A triggering event can include receipt of data necessary to execute a task or to otherwise process information), by one or more computer processors (Smith [0016] The system can include one or more processing modules and one or more non-transitory storage modules storing computing instructions configured to run on the one or more processing modules), a request from a user for return of a first item purchased from a store; (Smith [0016] receiving a return request for one or more items from a customer electronic device of a customer.  The one or more items can be one or more items previously purchased by the customer from a store.)
retrieving, by one or more computer processors, data associated with a supply chain of the store; 
retrieving, by one or more computer processors, data associated with a delivery of a second item by the store; (Smith [0054] Activity 420 can, in some embodiments, be based on one or more additional delivery and/or one or more additional pickup returns scheduled for the driver.)
based on the request, the retrieved data associated with the supply chain, and the retrieved data associated with the delivery, determining, by one or more computer processors, a proximity of the first item to a location on a delivery itinerary of a first courier of the store; (Smith [0047] the one or more items of the return request can be picked up by a driver when the driver is delivering or collecting other items from other customers within a certain predetermined proximity of the first address.)
determining, by one or more computer processors, a proximity threshold associated with the first item;  (Smith [0047] …within a certain predetermined proximity of the first address.)
retrieving, by one or more computer processors, a first geolocation on the delivery itinerary within the proximity threshold of the first item; and (Smith [0050] For example, activity 415 also can comprise determining one or more windows of time the driver will be within a predetermined proximity to the first address to (1) deliver one or more additional orders from the store to one or more additional addresses, and/or (2) pick up at least one additional order from at least one additional address to return to the store.)
adding, by one or more computer processors, a pickup of the first item to the delivery itinerary in association with the retrieved geolocation. (Smith [0054] Method 400 also can comprise an activity 420 of, if the customer selects the pickup return option, assigning the driver to pick up the one or more items from the first address associated with the customer and transport the one or more items to the store. In some embodiments activity 420 can optionally comprise assigning the driver to pick up the one or more items from the first 

Regarding the following limitation
dynamically adjusting, by one or more computer processors, the proximity threshold based on at least one of an urgency of the return, a cost of the first item, a price of the first item, a profit margin on the first item, a length of time since the return was requested, a status of the user in a loyalty program of the store, and a reputation of the user
Smith teaches determining a predetermined proximity threshold, but does not teach adjusting the proximity threshold based on an urgency of the return, a cost of the first item, a price of the first item, a profit margin on the first item, a length of time since the return was requested, a status of the user in a loyalty program of the store, and a reputation of the user.  
However, Luckay teaches adjusting a proximity threshold by selecting a vehicle that may be closer or further away from the pick-up location based on the priority or urgency of a pick-up service request (i.e. urgency of the return).  See [0133] “… the item details in the request may also include a value of the item or a priority or urgency of the item”. See also [0061] “In some embodiments, selection of the vehicle 110 by the request servicing component 205 is made based on a priority of the user request. For example, the received request may be assigned a priority that is compared with a predetermined or dynamic priority threshold. When the received request has a priority exceeding the threshold, the operator management component 240 may select between a first-party vehicle 110a and a third-party vehicle 110b based on the priority alone. For example, when the user request has a priority that exceeds the threshold, the operator management component 240 prioritizes (for example, first attempts to assign the user request to) the third-party vehicle 110b which is closer to the route or pickup location for the 
The teachings of Luckay is applicable to the teachings of Smith as they both share characteristics and capabilities, namely, they are directed to resource allocation of courier vehicles for servicing requests by users of items to picked up by a vehicle servicing item deliveries proximate to the request.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the technique of Luckay of adjusting a proximity threshold based on an urgency of a return item with the teachings of Smith with the motivation that by prioritizing one or more data in the algorithm to identify the most efficient or effective delivery vehicle allows the system to identify the vehicle which is best suited for the item transport (Luckay [0136]). 

Regarding claim 9, see above relevant rejection of claim 1.  In addition, Smith discloses:
A computer program product, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media, the stored program instructions comprising: (Smith [0016] The system can include one or more processing modules and one or more non-transitory storage modules storing computing instructions configured to run on the one or more processing modules)

Regarding claim 15
A computer system, the computer system comprising: one or more computer processors (Smith [0021] As used herein, “processor” and/or “processing module” means any type of computational circuit. In some examples, the one or more processing modules of the various embodiments disclosed herein can comprise CPU 210.); one or more computer readable storage media (Smith [0016] and one or more non-transitory storage modules); program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions comprising: (Smith [0016] The system can include one or more processing modules and one or more non-transitory storage modules storing computing instructions configured to run on the one or more processing modules. The one or more storage modules can be configured to run on the one or more processing modules)

Claim 3, 11, and 17.  Using the language of claim 3 variant, Smith, in view Luckay, teaches the method of claim 1, as shown above. Smith further teaches:
further comprising, notifying, by one or more computer processors, the user of a scheduled pickup of the first item. (Smith [0053] When system 300 (FIG. 3) determines that a driver is available to pick up the one or more items at the first address of the customer, activity 415 can further comprise coordinating transmitting an alert to the customer electronic device when the driver is available to pick up the one or more items at the first address. The alert can comprise a text message, a push notification on the customer electronic device, an email, a phone call, and the like.)

Claim 6.  Smith, in view Luckay, teaches the method of claim 1, as shown above. Smith further teaches:
wherein the data associated with the supply chain of the store is selected from the group consisting of: an order for one or more items, a scheduled delivery date of one or more items, and a scheduled delivery time of one or more items. (Smith [0050] For example, activity 415 also can comprise determining one or more windows of time the driver will be within a predetermined proximity to the first address to (1) deliver one or more additional orders to one or more additional addresses.)

Claim 7.  Smith, in view Luckay, teaches the method of claim 1, as shown above. Smith further teaches:
wherein the data associated with the delivery of the second item is selected from the group consisting of: a geolocation of a delivery vehicle, a geolocation of a delivery, a distance to be traveled by a delivery vehicle, an expected time of delivery, an elapsed time of a delivery vehicle to make the delivery, and an address of a delivery location. (Smith [0050] For example, activity 415 also can comprise determining one or more windows of time the driver will be within a predetermined proximity to the first address to (1) deliver one or more additional orders from the store to one or more additional addresses.)

Claim 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180365644 A1 to Smith, in view of US 20200286021 A1 to Luckay, and further in view of US 20060026047 A1 to Jones (hereafter Jones).

Claims 4, 12, and 18.  Using the language of claim 4 variant, Smith, in view of Luckay, teaches the method of claim 3, as shown above.  Regarding the following limitation:
wherein notifying the user of the scheduled pickup comprises presenting, by one or more computer processors, data associated with the scheduled pickup via a user interface, wherein the data is selected from the group consisting of: instructions of a specific location for placement of the first item, instructions of a specific time for the first item to be available for the scheduled pickup, a requirement that the user be present for the scheduled pickup, and a request to access to a schedule of the user. 
Smith teaches alerting the customer via a user interface when the driver is available to pick up the item to be returned, but doesn’t explicitly teach wherein the data is selected from the group consisting of: instructions of a specific location for placement of the first item, instructions of a specific time for the first item to be available for the scheduled pickup, a requirement that the user be present for the scheduled pickup, and a request to access to a schedule of the user.. (Smith [0053] transmitting an alert to the customer electronic device when the driver is available to pick up the one or more items at the first address.)
However, Jones teaches (Jones FIG. 3 [0047] Once the vehicle schedule 37 is defined, the system manager 30 transmits a notification message in block 85 of FIG. 3 to each recipient that is expected to receive a delivery from the vehicle 27. Therefore, the communications device 18 at the premises 21 receives a notification message and interfaces the notification message with the recipient. By analyzing the notification message, the recipient is aware that a package 25 is being delivered to the recipient and is aware of the approximate time that the package 25 should arrive at the premises 21. [0037] It should be further noted that the present invention has been described herein as providing notification messages to notify users of impending arrivals of packages 25. However, it is possible for the present invention to be utilized, as described herein, to notify users of impending pick-ups by vehicles, if desired. For example, the present invention may be utilized to notify a user when a vehicle 27 is scheduled to pick-up an item at a particular location (i.e. instructions of a specific time for the first item to be available for the scheduled pickup).)
The teachings of Jones is applicable to the teachings of Smith as they both share characteristics and capabilities, namely, they are directed to resource allocation of courier vehicles for servicing requests by users of items to picked up by a vehicle servicing item deliveries proximate to the request.  One of ordinary skill in the art would have recognized that .

Claim 5, 8, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180365644 A1 to Smith, in view of US 20200286021 A1 to Luckay, and further in view of US 20160379167 A1 to Raman (hereafter Raman).

Claim 5, 13, and 19.  Using the language of claim 5 variant, Smith, in view of Luckay, teaches the method of claim 1, as shown above.  Regarding the following limitation:
wherein the proximity threshold is selected from the group consisting of a pre-defined distance radius and a pre-defined travel time. 
Smith teaches determining a predetermined proximity of the pickup address with an address of additional orders, but doesn’t explicitly teach that proximity is based on a distance radius or travel time.  (Smith [0050] For example, activity 415 also can comprise determining one or more windows of time the driver will be within a predetermined proximity to the first address to (1) deliver one or more additional orders from the store to one or more additional addresses, and/or (2) pick up at least one additional order from at least one additional address to return to the store.)

The teachings of Raman is applicable to the teachings of Smith as they both share characteristics and capabilities, namely, they are directed to determining proximity of resources for servicing delivery and pick-up orders.  One of ordinary skill in the art would have recognized that applying the known technique of Raman to Smith would have yielded predictable results 
 
Claims 8, 14, and 20.  Using the language of claim 8 variant, Smith, in view of Luckay, teaches the method of claim 1, as shown above. Smith further teaches the processors (Smith [0016]). Smith does not teach the following limitations, however, Raman teaches:  
further comprising: determining, by one or more computer processors, a geolocation on the delivery itinerary is not within a proximity threshold of a third item; and (Raman [0035] Referring to FIG. 8, at block 805, method 800 receives a first request for delivery of a first package to a first location. For example, client device interface module 311 may receive a request for delivery or pick-up of a package at a certain address. [0038] At block 820, method 800 adds a first delivery event corresponding to the first request for delivery to a first route of planned deliveries on a first day. In one embodiment, sequence planning module 315 schedules new events and add the events to new or existing sequences of events. Sequence planning module 315 may schedule an event in response to approval from one or more of location proximity module 312, resource manager module 313 and time period module 314 and store the sequences of events as sequence planning data 324 in data store 220.  [0039] At block 825, method 800 receives a second request for 
dispatching, by one or more computer processors, a second courier to pick up the third item. (Raman [0043] If the second location is not within the threshold distance of the first location, at block 855, method 800 adds the second delivery event corresponding to the second request for delivery ([0035] or pick-up) to a second route of planned deliveries.)
One of ordinary skill in the art would have recognized that applying the known technique of Raman to Smith would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Raman to the teaching of Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such additional event requests for pick up or delivery and determining which itinerary to add the request to, based on proximity of the request. Further, applying the technique of incorporating such additional event requests for pick up or delivery and determining which itinerary to add the request to, based on proximity of the request to Smith, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient resource allocation amongst couriers completing different delivery itineraries in response to the customer requests.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180365644 A1 to Smith, in view of US 20200286021 A1 to Luckay, and further in view of US 20190057347 A1 to Vitek et al (hereafter Vitek). 

Claim 21.   Smith, in view of Luckay, teaches the method of claim 1.  Smith does not teach the following limitations, however, Luckay teaches, 
further comprising: retrieving, by one or more computer processors, at least one additional geolocation on the delivery itinerary within the proximity threshold of the first item; (Luckay See FIG. 5 and [0087] – [0089] teaching evaluating multiple stops along a delivery route within the proximity threshold.)
and adding, by one or more computer processors, a pickup of the item to the delivery itinerary in association with a selected geolocation. (Luckay [0143] “the delivery system 100 may update a route of the selected vehicle with details of the transport of the item. […] updating the route of the selected vehicle may include inserting waypoints or additional destinations into the existing route.”
The motivation to combine would persist from claim 1. 

Smith, in view of Luckay, does not teach the following limitations, however, Vitek teaches 
notifying, by one or more computer processor, the first courier of the first geolocation and the at least one additional geolocation on the delivery itinerary; 
enabling, by one or more computer processors, the first courier to select one of either the first geolocation or the at least one additional geolocation on the delivery itinerary; (FIG. 5 and [0052] “In some embodiments, the delivery device 370 is configured to allow the delivery driver to choose which delivery order of the order list 520 is handled first, for example, by pressing the corresponding “Depart” button.”)
The teachings of Vitek is applicable to the teachings of Smith as they both share characteristics and capabilities, namely, they are directed to determining efficient dispatch and allocation of resources for servicing delivery orders along a courier’s route.  One of ordinary skill in the art would have recognized that applying the known technique of Vitek to Smith, in view of Luckay, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Vitek to the teaching of Smith, in view of Luckay, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such notifying a courier of multiple locations along a delivery route and enabling the courier to select one of the locations. Further, applying the technique of Vitek to the teachings of Smith, in view of Luckay, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient completion of assigned pick-up and delivery tasks by the assigned courier by allowing the courier to determine which delivery stop to associate the pick-up request with based on the experience of the courier and the current circumstances, such as traffic or weather, influencing the courier’s assigned route, that may affect the efficiency of the remaining service requests. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/            Examiner, Art Unit 3628                                                                                                                                                                                            
/RESHA DESAI/            Supervisory Patent Examiner, Art Unit 3628